Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remarks and amendment filed on 4/26/2022.
b.    	Claims 1-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-20 are allowed as the prior art of record, the combined teaching of Schutzman and Bamford and PRADHAN fails to disclose the features in a particular manner as claimed.
	Schutzman discloses Mechanisms and techniques are disclosed that provide the ability to backup and restore a file between a backup server and a data storage system using multiple trails of data for the same file. Within the data storage system, the file is generally stored as a series of data portions spread across multiple storage devices such as disk. The file may be stored, for example, within a volume. In the backup operation of the invention, a discover phase determines which respective data portions of the file (e.g., partitions) are stored upon which respective storage devices (e.g., disks) of a plurality of storage devices. The system then designates individual respective backup devices (e.g., tapes) of a plurality of backup devices to be used for backing-up respective individual ones of the data portions of the file that are stored on respective storage devices. Next, the system concurrently backs up at least two respective data portions of the file to different respective backup devices for which those data portions are designated, such that at least two respective data portions of the file are backed-up to respective backup devices in parallel. The restore operation operates in a similar manner by determining which respective data portions (e.g., backup images) of the file are stored upon which respective backup devices (e.g., tapes) of a plurality of backup devices. The system then designates individual respective portions of storage devices of a plurality of storage devices to be used for storing respective individual ones of the data portions of the file that are stored on respective backup devices. Next, the system concurrently restores at least two respective data portions of the file to different respective storage devices for which those data portions are designated, such that at least two respective data portions of the file are restored to respective storage devices from respective backup devices in parallel. By treating portions of a file as separate backup work items, each portion may be provided as an independent stream or trail of data to or from the backup server, thus decreasing the time required to backup or restore a file.
	Bamford discloses various techniques are described for improving the performance of a shared-nothing database system in which at least two of the nodes that are running the shared-nothing database system have shared access to a disk. Specifically, techniques are provided for recovering the data owned by a failed node using multiple recovery nodes operating in parallel. The data owned by a failed node is reassigned to recovery nodes that have access to the shared disk on which the data resides. The recovery logs of the failed node are read by the recovery nodes, or by a coordinator process that distributes the recovery tasks to the recovery nodes. 
	PRADHAN discloses in certain systems disclosed herein, a distributed data monitoring and management system is provided that can replicate a distributed storage environment. The distributed data monitoring and management system can intelligently and automatically configure data access nodes to form a structure that matches the distributed storage environment. By matching the structure of the distributed storage environment, the distributed structure of the data may be maintained, enabling the data to be backed up from and/or restored to the distributed storage environment and/or migrated to another distributed storage environment without altering the distribution of the data. Further, embodiments herein enable the transfer of data from a non-distributed environment to a distributed storage environment. Thus, in some cases, an entity can migrate data from a local storage structure to a network-based distributed storage structure.
	However, the combined teaching of Schutzman and Bamford and PRADHAN fails to receiving a request to restore to a target destination an instance of an object that is stored in a storage associated with a cluster of nodes; dividing the object into a plurality of data portions, wherein data of the object is stored across the cluster of nodes; assigning to each node of a plurality of the nodes a corresponding data portion of the plurality of data portions of the object; determining that a first node of the cluster of nodes does not currently store in a storage associated with the first node at least a part of a corresponding data portion of the object assigned to the first node by inspecting a data structure that indicates corresponding storage locations for Application Serial No. 17/085,172 Attorney Docket No. COHEP0634data chunks associated with the corresponding data portion of the object assigned to the first node; providing from the first node to a second node of the cluster a request to provide one or more data chunks included in a range of file offsets that are not are stored in the storage associated with the first node and are stored in a storage associated with the second node, wherein in response to the request, the second node provides to the first node the one or more requested data chunks; receiving at the first node from the second node of the cluster of nodes the one or more requested data chunks associated with  the corresponding data portion of the object assigned to the first node that are not currently stored in the storage associated with the first node and are stored in the storage associated with the second node; and providing from the first node to the target destination, at least the one or more requested data chunks associated with the corresponding data portion of the object assigned to the first node that is received from the second node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168